UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4596
DONNIE OLIVER CARROLL, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                    James C. Fox, District Judge.
                     (CR-00-16-F, CR-00-17-F)

                      Submitted: January 26, 2001

                      Decided: February 12, 2001

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                     UNITED STATES v. CARROLL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Donnie Oliver Carroll’s probation officer filed a motion for revoca-
tion of Carroll’s supervised release. The motion set forth two grounds
for revocation: 1) Carroll assaulted a police officer who had
responded to a domestic violence call, and Carroll threatened and
attempted to grab a police dog, and 2) Carroll failed to refrain from
the excessive use of alcohol. Carroll admitted the truth of the allega-
tions in the motion. After hearing evidence about Carroll’s mental and
physical infirmities, including substance abuse, possible bi-polar dis-
order, possible post traumatic stress disorder, and epileptic and non-
epileptic seizures, the court concluded that Carroll needed intensive
treatment, that he could receive twenty-four months of such treatment
at FCI Butner, and that FCI Butner was the best place for Carroll to
receive treatment. Accordingly, the district court sentenced Carroll to
twenty-four months incarceration at FCI Butner, a sentence that
exceeded the advisory range of eight to fourteen months contained in
U.S. Sentencing Guidelines Manual § 7B1.4(a) (1998). Carroll timely
appealed, claiming that the sentence is plainly unreasonable.

   This court reviews a sentence imposed after revocation of super-
vised release for abuse of discretion. United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995). In the case at bar, the record reflects that
the district court took into consideration not only Carroll’s need for
treatment of his epilepsy and other infirmities, but also his need for
substance abuse treatment. The record establishes that Carroll’s sub-
stance abuse problems hinder the treatment of his other problems, and
that he was not making progress in overcoming his substance abuse
problem. A probation official reported that Carroll could receive sub-
stance abuse treatment and mental health treatment at FCI Butner. In
light of the information presented to the district court, and its consid-
eration of that evidence, the court’s decision was sound.
                      UNITED STATES v. CARROLL                        3
   Carroll insists that the district court could not have made an
informed choice, as it refused his request to be examined at FCI But-
ner prior to making its determination about the best course for him.
This argument, however, is not sufficient to demonstrate that the dis-
trict court’s decision is "plainly unreasonable." Moreover, the district
court reasonably took into consideration Carroll’s whole panoply of
infirmities, including his pervasive substance abuse problem and his
apparent inability to deal with that problem, in concluding that a
course of intensive treatment within the Bureau of Prisons would best
serve Carroll’s needs.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                           AFFIRMED